In related actions seeking, inter alia, a judgment declaring a deed to be a mortgage, the plaintiff appeals (1) from so much of an order of the Supreme Court, Suffolk County (Underwood, J.), dated December 16, 1996, in Action No. 1 as denied her motion for leave to amend her complaint, and (2) from so much of an order of the same court, also dated December 16, 1996, in Action No. 2 as denied that branch of the plaintiffs motion which was to deem certain issues resolved pursuant to a notice to admit.
Ordered that the orders are affirmed insofar as appealed from, with one bill of costs.
Given the plaintiffs gross delay of approximately twelve years, the Supreme Court did not improvidently exercise its discretion in denying the motion to amend her complaint (see, Rose v Velletri, 202 AD2d 566, 567) and the motion to deem certain issues resolved pursuant to the notice to admit.
Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.